Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2, 8, 44, 66-67, 71 and 138 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 146 directed to an invention non-elected without traverse.  Accordingly, claim 146 has been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Wu U.S. Publication 2013/0084322 discloses a biomedical implant comprising a tubular scaffold comprising a plurality of interconnected bioabsorbable polymer struts, the interconnected polymer struts defining a plurality deformable cells and a pharmaceutical agent admixed with the bioabsorbable polymer struts of the implant, the pharmaceutical agent being a macrolide immunosuppressant drug in crystalline form and wherein the pharmaceutical agent is dispersed within and evenly distributed throughout the volume of the polymer struts such that the entirety of the implant is bioabsorbable, paclitaxel was evenly dispersed inside the biodegradable polymer. However, Wu does not expressly disclose nor render obvious wherein the polymer struts have an average thickness of no more than 120 micrometers. Furthermore, Wu does not expressly disclose nor render obvious the polymer struts comprises polymer chains that are longitudinal aligned. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774